Citation Nr: 0902492	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  06-27 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Propriety of forfeiture of eligibility for benefits under the 
laws administered by VA based on rendering assistance to an 
enemy of the United States or its Allies.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty in the Philippine Army in 
service to the United States from December 1941 to January 
1943, including confinement as a prisoner of war from May 
1942 to January 1943.  The veteran performed additional 
service in the Philippine Army from November 1945 to June 
1946.  The veteran had no recognized guerrilla service.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2005 final decision of the Director, 
Compensation and Pension Service, that directed forfeiture of 
all benefits administered by the Department of Veterans 
Affairs (VA) under the provisions of 38 U.S.C.A. § 6104.  

The veteran testified before the Board sitting at the RO in 
Oakland, California in June 2008.  A transcript of the 
hearing is associated with the claims file. 


FINDINGS OF FACT

1. The veteran was in a non-military status and a voluntary 
member of the Japanese Bureau of Constabulary (BC) from June 
1943 to January 1944.  He was a graduate of a BC training 
academy, was issued a uniform, and participated in two 
patrols as a porter. 

2. The veteran rendered assistance to the Japanese Army as a 
consequence of his service as a patrolman and porter in the 
Japanese Bureau of Constabulary.






CONCLUSION OF LAW

The veteran rendered assistance to an enemy of the United 
States and its Allies and thereby forfeited all accrued or 
future gratuitous benefits under laws administered by VA. 38 
U.S.C.A. § 6104(a) (West 2002); 38 C.F.R. § 3.902 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  
However, in a matter of forfeiture for rendering assistance 
to an enemy, the notice regulations do not apply since 
regulations pertaining to forfeiture have their own notice 
and development provisions.

Forfeiture of benefits under 38 U.S.C.A. §6104 will not be 
declared until the person has been notified by the Regional 
Counsel or, in VA Regional Office, Manila, Philippines, the 
Adjudication Officer, of the right to present a defense.  
Such notice shall consist of a written statement sent to the 
person's latest address of record setting forth the 
following: (1) The specific charges against the person; (2) A 
detailed statement of the evidence supporting the charges, 
subject to regulatory limitations on disclosure of 
information; (3) Citation and discussion of the applicable 
statute; (4) The right to submit a statement or evidence 
within 60 days, either to rebut the charges or to explain the 
person's position; (5) The right to a hearing within 60 days, 
with representation by counsel of the person's own choosing, 
and (6) Notification that fees for the representation are 
limited in accordance with 38 U.S.C.A. § 5904(c) and that no 
expenses incurred by a claimant, counsel, or witness will be 
paid by VA.  38 C.F.R. § 3.905(b).

In a March 2005 letter, the RO provided a notice that 
complied with these requirements.  Further, in a March 2005 
proposed administrative decision, a May 2005 final 
administrative decision, a November 2005 forfeiture decision 
by the Compensation and Pension Service, and a July 2006 
statement of the case, the veteran was advised of the 
specific charges, provided detailed statements of the 
evidence supporting the charges, and provided citations and 
discussion of the applicable law.  The veteran submitted 
statements and provided hearing testimony in support of his 
appeal, and all known and available evidence relevant to this 
forfeiture action has been collected for review.  The 
evidence on file does not show, and the veteran does not 
contend, that there is any additional obtainable evidence 
relevant to this appeal that remains outstanding.  Therefore, 
the Board concludes that VA satisfied both the notice and 
assistance provisions of the law.

Any person shown by evidence satisfactory to the Secretary of 
the United States Department of Veterans Affairs to be guilty 
of mutiny, treason, sabotage, or rendering assistance to an 
enemy of the United States or of its allies shall forfeit all 
accrued or future gratuitous benefits under laws administered 
by the Secretary. 
38 U.S.C.A. § 6104(a).  In the case of any forfeiture under 
this section there shall be no authority after September 1, 
1959, to make an award to any person of gratuitous benefits 
based on any period of military, naval, or air service 
commencing before the date of commission of the offense.  38 
U.S.C.A. § 6104(c).

Under the laws administered by the VA, a treasonable act is 
defined as an act of mutiny, treason, sabotage, or rendering 
assistance to an enemy of the United States or of its allies.  
38 C.F.R. § 3.902(a).  The result of such an act is that the 
claimant shall forfeit all accrued or future gratuitous 
benefits under laws administered by VA. 38 C.F.R. § 3.902(b).

An original forfeiture action is an adversarial process 
initiated by VA and requires the application of the beyond-a-
reasonable-doubt standard to declare such forfeiture.  
Trilles v. West, 13 Vet. App. 314, 318 (2000)

In September 1956, the U.S. Department of the Army certified 
that the veteran served in the Philippine Army in service to 
the United States from December 1941 to January 1943 and from 
November 1945 to June 1946.  He was a prisoner of war from 
May 1942 to January 1943.  The veteran had no guerilla 
service.  The Army further certified that the veteran was in 
a civilian status from the time of release as a prisoner of 
war in January 1943 until July 1943 when he became a member 
of the Japanese Bureau of Constabulary (BC).  He remained in 
the BC until January 1944 when he again assumed civilian 
status until being employed by the U.S. Army in June 1945.  
He reentered active duty in the Philippine Army in November 
1945.  

The file also contains a June 1945 report by the Commanding 
Officer (CO) of a U.S. Army counterintelligence unit 
regarding the investigation of former members of the BC.  In 
June 1945, the veteran was detained as a suspected 
collaborationist.  An Army agent performed an interrogation 
of the veteran and determined that the veteran had served in 
the BC from June 1943 to May 1945.  He noted the veteran's 
reports of joining the BC to avoid working directly for the 
Japanese and to continue to work for a Philippine Army 
captain.  In a letter the same month, the CO determined that 
as a result of interrogation, guerrilla reports, and 
membership in the BC, the veteran's loyalty was classified as 
doubtful.  The CO restricted the veteran's travel to the 
local area until further notice.  The file also contains 
extracts of documents prepared by the Philippine Executive 
Commission that showed that the veteran graduated from a BC 
training academy, was assigned duties as a patrolman, and 
issued the appropriate uniforms.  

In a November 1945 Affidavit for Philippine Army Personnel, 
the veteran stated that he served in the Japanese BC from 
July 1943 to January 1944 when he escaped and resumed 
civilian life.  He further stated that his duties in the BC 
were to maintain law and order and to go out on patrols but 
that he never participated in an encounter with Philippine 
Army forces.  He stated that he received pay for working for 
the BC.  In a July 1956 VA Certificate of Identification, the 
veteran acknowledged his service in the "Philippine 
Constabulary" for more than one year but provided no 
additional details of his service.  

The file also contains a September 1989 certificate of 
military service from the Department of National Defense of 
the Republic of the Philippines that stated that the veteran 
was inducted into the Philippine Army in September 1941 and 
"processed" in November 1945.  There is no information on 
the veteran's status or activities between 1941 and 1945.  
The certificate was issued for "VISA reference."  

The veteran submitted five letters in opposition to the 
decision of forfeiture.  In a November 2005 letter, the 
veteran stated that he had been treated harshly as a prisoner 
of war and was very ill when he was released from confinement 
in January 1943.  He stated that he searched the local area 
for his relatives and found one who provided shelter.  He 
worked in a bowling alley but was in need of money for 
survival.  He learned of jobs available from the BC, applied, 
and accepted a position.  He stated that he did not join the 
guerrillas because of his illness and the harsh physical 
conditions as a prisoner of war. 

In a May 2006 letter, the veteran further stated that he and 
other prisoners were released from confinement because his 
town mayor had "guaranteed" them.  He further stated that 
he joined the BC to serve the people in his town so that they 
were not exposed to cruel administration by the Japanese 
Army.  

Three other letters dated in December 2005 and April 2006 are 
in Tagalog, have not been translated, and therefore have not 
been considered by the Board.  

In a June 2008 Board hearing, the veteran stated that he had 
no money or means of support after release as a prisoner of 
war and joined the BC at the suggestion of the town mayor.  
He acknowledged that the mayor did not ask or order him to 
join.  He stated that he was supervised by Philippine leaders 
and not by the Japanese and only participated in patrols as a 
porter.  The veteran contended that the September 1989 
certificate cleared him of any collaboration with the enemy.  

In review of the final decision by the Director, Compensation 
and Pension Service, the Board notes that the adjudicator 
asserted "well documented facts" regarding the BC and its 
wartime activities.  However, the adjudicator did not cite 
references for these facts, and there is no supporting 
evidence in the file.  The adjudicator further concluded that 
membership in the BC was prima facie evidence of rendering 
assistance to the enemy.  

The Board notes that the Court of Appeals for Veterans Claims 
(Court) has found that information pertaining to the 
authority, powers, duties, and functions of the BC, as 
contained in the official journals of the Imperial Japanese 
military administration and executive orders pursuant 
thereto, provide evidence of the organization and 
collaboration of the BC with the Japanese Imperial Forces.  
Membership in that organization subsequent to December 1941 
is evidence of assistance to the Japanese war effort.  The BC 
has been recognized by VA as being part of the Japanese 
military occupation and administration, and as part of the 
Japanese Imperial Forces. However, simple membership in such 
an organization is not conclusive proof that a veteran was 
guilty of "...mutiny, treason, sabotage or rendering 
assistance to an enemy of the Unites States..." which is the 
statutory standard that must be met.    Rather, the 
circumstances of each individual case must be carefully 
analyzed to determine the nature and extent of an appellant's 
involvement with the BC.  See generally Macarubbo v. Gober, 
10 Vet. App. 388 (1997).

The Board concludes that the veteran rendered assistance to 
an enemy of the United States, and thereby forfeited all 
accrued or future gratuitous benefits under laws administered 
by VA.  Records of the U.S. Department of the Army, 
Philippine Army, and the veteran's written and oral 
statements show beyond a reasonable doubt that the veteran 
was a member and that he performed paid duties as a patrolman 
and porter in the Japanese Bureau of Constabulary for at 
least six months and possibly up to two years.  The veteran 
acknowledged in writing and testimony that he was not coerced 
into service but did so because he needed a job for survival, 
was encouraged by a respected town official, and wanted to 
help his countrymen avoid harsh administration by the 
occupying forces.  He also stated that he did not join 
guerrilla forces because of illness and his experiences as a 
prisoner of war.  Notwithstanding his personal situation and 
motivation, the veteran's service in the BC rendered 
assistance to an enemy of the United States and the 
Commonwealth of the Philippines at a time when other 
countrymen were passive or actively opposing the occupation.  

The Board further concludes that the September 1989 
certificate of service from the Republic of the Philippines 
does not exonerate the veteran of any collaboration with the 
enemy in 1943-44.  The certificate is silent on the veteran's 
status and activities in that period and is relevant only for 
"VISA" reference.  

The Board considered whether translations of the veteran's 
additional three letters are necessary to decide the appeal.  
The Board concludes that consideration of the letters is not 
necessary because the remaining record including Army 
certifications and the veteran's own statements showed beyond 
a reasonable doubt that the veteran was a member of the BC 
and did perform services that rendered assistance to the 
enemy.  The veteran has not challenged the authenticity of 
the US Army and Philippine government records.  Any 
statements in the letters in December 2005 and April 2006 
that might describe his duties, activities, and motivation 
while serving in the BC as not rendering assistance to the 
enemy would be contradictory to his subsequent May 2006 
letter and June 2008 hearing testimony.  Moreover, the Board 
places great probative weight on the official U.S. Army and 
Philippine government reports and certifications of the 
veteran's service in the BC.  For these reasons, the Board 
concludes that translation and consideration of the December 
2005 and April 2006 letters is not necessary to decide the 
appeal and does not affect the essential fairness of the 
decision.   
 

ORDER

The appeal of a final decision of forfeiture of eligibility 
for benefits under the laws administered by VA based on 
rendering assistance to an enemy of the United States or its 
Allies is denied.  



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


